UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Sahil Patel
Petitioner

Case No. 1:14-cr-00158-01

United States of America
Respondent

 

PETITIONER'S REQUEST FOR AN EXTENSION OF TIME TO
FILE MEMORANDUM AND BRIEF AND NOTIFICATION OF NEW ADDRESS

 

Gomes now, petitioner Sahil Patel, pro se and without the benefit of
counsel with this request for a further extension of time to file his
memorandum and brief relating to his 28 USC 2255 Motion to Vacate,

and to notify this Honorable Court of his new prison address as shown

at the end of this motion where it has been signed.

Petitioner advises this court that in the process of being moved from
Fort Dix at the beginning of May, 2019 and the six weeks it took to
complete the transfer to Moshannon Valley, the majority of his papers
have failed to arrive at the new prison and enquiries as to the where-
abouts of the papers and documents have proved fruitless. This has left
the petitioner in the position where a great deal of correspondence
with his prior counsel must now be recovered by other means which he
has now started. Petitioner prays that this Honorable Court will accept
these as ‘good cause’ grounds for an extension for which he requests a

further 90 days which should be a sufficient period of time.

(1)

 
 

Petitioner also requests a copy of the docket sheet for both the criminal:

case and the civil action as these have also gone missing. He cannot

recall whether a separate case number has been issued for the Motion

to Vacate,

Petitioner prays that this Honorable Court will grant the relief he now
seeks and awaits the-order together with the docket sheets as requested.

Petitioner also respectfully reminds this court of his new address as

detailed below.

Respectfully submitted,

Cs 1 Shwe
Sahnfl Patel Date —
Reg. No. 71079-066
Moshannon Valley C.C.

555 Geo Drive
Philipsburg, PA 16866

(2)
 

Sahil patel
Reg. No. 71079-066

Moshannon Valley C.C.
555-Geo Drive op io" sania BM OT
Philipsburg, PA 16866 7 San en nn ene ees

 JIGHNSTOWN Fa 15a

 

 

US Bistrict Court for the Southern

Distraot of New York,

Daniel PaticekeMoynihan US Courthouse,
5 40 Foley Square,

New York, NY 10007

 

ud
ne

‘lye

 

 
